Citation Nr: 0734586	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-32 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1994 to December 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

In connection with this appeal, the veteran testified at a 
videoconference hearing before the undersigned Veteran's Law 
Judge in August 2007; a transcript of the hearing is 
associated with the claims file.  At this hearing, the 
veteran submitted additional evidence consisting of VA 
treatment records dated from July 2006 to May 2007.  See 38 
C.F.R. § 20.1304 (2006).  The Board notes that the veteran 
waived agency of original jurisdiction (AOJ) consideration of 
such evidence.  Id.  Therefore, the Board may properly 
consider such evidence in rendering its decision. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim.

2.  PTSD is manifested by no more than severe symptomology, 
to include excessive, but restless sleep; lack of impulse 
control; impaired short-term memory and concentration; 
forgetfulness; heightened irritability and verbal abuse; 
isolation; anxiety; nightmares; flashbacks; hallucinations; 
occasional suicidal and homicidal ideation, with no plans or 
intent; and difficulty with school, employment, and social 
relationships.  




CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but no 
higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the veteran filed his claim of 
entitlement to service connection for PTSD in December 2003.  
The initial decision issued in December 2004 granted service 
connection for PTSD and assigned an initial 50 percent 
disability rating, effective December 31, 2003.  The veteran 
thereafter appealed with respect to the initially assigned 
disability rating.  The Board notes that initial rating 
claims are generally considered to be "downstream" issues 
from the original grant of benefits.  VA's General Counsel 
issued an advisory opinion holding that separate notice of 
VA's duty to assist the veteran and of his concomitant 
responsibilities in the development of his claim involving 
such downstream issues is not required when the veteran was 
provided adequate VCAA notice following receipt of the 
original claim.  See VAOPGCPREC 8-2003.  
However, the Court of Appeals for Veterans Claims (Court) 
held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The veteran was sent a VCAA letter with regard 
to his original claim for service connection for PTSD in 
January 2004, prior to the issuance of the December 2004 
rating decision.  Additional VCAA letters were sent in 
December 2004 and July 2006 that advised him of VA's duties 
to notify and assist as relevant to his initial rating claim.  
The July 2006 letter also informed the veteran of the 
evidence necessary to substantiate a higher initial rating, 
in accordance with Dingess/Hartman. 

Failure to provide pre-adjudicative notice under VCAA is 
presumed to create prejudicial error.  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  The 
Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, slip op. at 14; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Additionally, the Court has held that a claimant 
need only be provided VCAA notice and an appropriate amount 
of time to respond, followed by proper VA process.  See 
Pelegrini at 120-123; see also 38 C.F.R. § 20.1102 (2006) 
(harmless error); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  

In this case, the Board finds that the requirements with 
respect to the content of a VCAA notice were met.  The 
Court's decision in Pelegrini held that, for a VCAA notice to 
be consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the notice must: (1) inform a claimant about the 
information and evidence not of record that is necessary to 
substantiate the claims; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claims.  Pelegrini at 120-
121. 

In this regard, the letters sent to him in January 2004, 
December 2004, and July 2006 advised him of what evidence VA 
would attempt to obtain and what evidence he was responsible 
for identifying or submitting to VA.  Additionally, the 
January 2004 letter informed him of the evidence necessary to 
establish service connection, and the July 2006 letter 
informed him of what evidence was needed to substantiate his 
initial rating claim, namely that the evidence must show that 
his service-connected disability had gotten worse.  Moreover, 
in July 2006, the veteran was provided with additional 
notification pertinent to the evidence necessary to 
substantiate a disability rating and effective date in 
accordance with Dingess/Hartman, supra.

Pertinent to the fourth element, the December 2004 and July 
2006 letters advised the veteran that if he had any evidence 
in his possession that pertained to his claim to send it to 
VA.  Although these letters were sent after the initial 
adjudication of the veteran's service connection claim, the 
January 2004, December 2004, and July 2006 letters informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA and provided examples of the types of evidence 
that could be submitted.  Therefore, the Board finds that a 
reasonable person could be expected to understand that he 
should submit any relevant evidence during the development of 
the claim.  

Thus, the Board concludes that, having received a VCAA-
compliant notice prior to issuance of the original decision, 
the veteran had knowledge of his and VA's responsibilities in 
developing claims, to include his initial rating claim.  
Further, after the December 2004 and July 2006 VCAA notices 
were provided, the veteran's initial rating claim was 
readjudicated and supplemental statements of the case were 
provided to him in March 2005 and March 2006, such that he had 
the opportunity to respond to the remedial VCAA notice prior 
to the appeal reaching the Board.  

Therefore, the Board finds that the defect with regard to the 
timing of the VCAA notice is harmless because of the thorough 
and informative notices provided throughout the adjudication 
process.  In addition, the veteran has had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the AOJ 
subsequent to receipt of the required notice.  In fact, the 
veteran has not demonstrated how any defective notice has 
prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
veteran, and any defect in the timing of the notice has not 
affected the fairness of the adjudication.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine), on remand, 20 Vet. App. 537 (2006) 
(discussing Board's ability to consider "harmless error"); 
see also Dingess/Hartman, supra; cf. Locklear v. Nicholson, 
20 Vet. App. 410, 415-16 (2006) (duty to notify does not 
extend in perpetuity or impose duty on VA to provide notice 
on receipt of every piece of evidence or information). 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's VA treatment records 
and VA examination reports dated in December 2004 and March 
2006 were reviewed by both the AOJ and the Board in 
connection with adjudication of his claim.  The veteran has 
identified no additional, relevant records that VA needs to 
obtain for an equitable disposition of his claim. 

Additionally, the veteran was afforded VA examinations in 
December 2004 and March 2006.  Based on these facts, the 
Board concludes that the medical evidence of record is 
sufficient to adjudicate the veteran's claim without further 
development.  Thus, the Board finds that additional efforts 
to assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case.  
Therefore, he will not be prejudiced by the Board proceeding 
to the merits of the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's PTSD.  Also, in Fenderson, the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of staged 
ratings in evaluating the veteran's service-connected PTSD.

The veteran's service-connected PTSD is assigned a 50 percent 
rating evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).  The veteran contends that his symptomology 
is worse than is contemplated under such rating, and that a 
higher rating should, therefore, be assigned.

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a General 
Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  
Ratings are assigned according to the manifestations of 
particular symptoms.  However, the use of the phrase "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve only as examples of the type 
and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV). 

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

According to the record, the veteran's primary stressor for 
his PTSD was when his ambulance was the first to respond to 
the crash of a Korean Airlines passenger jet in Guam in 1996.  
At his December 2004 VA examination, the veteran indicated 
that he was currently sleeping 14 to 17 hours per day, having 
nightmares every night, waking with night sweats and 
shortness of breath.  He reported flashbacks of hearing 
people screaming and that hearing helicopters made him feel 
like he was back at the crash site.  The veteran stated that 
he had intrusive thoughts multiple times per day, that he is 
unable to go into crowds, including going shopping or to 
restaurants, and scenes of real accidents on television and 
the smell of jet fuel bother him.  He indicated that he was 
isolating himself from his wife, spending most of his time 
sleeping or playing videogames, that he has considerable 
difficulty with anger and that he has generalized anxiety, 
emotional blunting, and concentration difficulties.  He 
reported drinking 3 to 4 beers each day, but no heavy 
drinking.  At the time he was a full-time student, but 
borderline failing because he was unable to do his work.

Objectively, the VA examiner observed that the veteran was 
logical and goal-oriented, exhibiting no disorder of thought 
process or content, but quite restless and displaying poor 
eye contact.  The examiner noted reports of moderate 
dysphoria, periods of crying daily, increased appetite with 
130 pound weight gain, hypersomnia, anergia, anhedonia, 
hopelessness, and suicidal ideation.  Diagnoses at the 
examination were chronic PTSD and major depressive disorder, 
with psychosocial and environmental problems of conflict with 
his wife and school problems.  His GAF score was 40.  The 
examiner stated that the PTSD symptoms were severe and that 
the major depressive symptoms appeared related to the 
traumatic event of the plane crash. 

At his March 2006 VA examination, the veteran reported that, 
despite consistent treatment, his symptoms were worsening.  
He indicated that he slept excessively, but restlessly.  He 
stated that he was becoming forgetful, easily irritated, and 
verbally aggressive, and that he lacked impulse control, 
saying whatever came to mind, and was experiencing isolation 
and withdrawal from others.  The veteran reported past 
suicidal ideation and no homicidal ideation, and that he was 
not currently working, having been fired for being 
insubordinate.  

The examiner observed that the veteran was appropriately 
groomed and dressed for the evaluation and visibly anxious.  
She noted that his speech was clear, coherent, and goal 
directed, that he was cooperative and offered candid and 
spontaneous responses.  The examiner reported that the 
veteran's short-term memory and concentration were impaired, 
but that his long-term memory was within normal limits and 
that his thought processes were linear and devoid of 
delusional content. Her diagnosis was PTSD with social, 
occupational, and economic problems.  The veteran's GAF score 
was 35.  The examiner stated that his symptoms were 
interfering with his social and occupational function to a 
severe degree.  

The Board observes that the veteran has been receiving 
outpatient treatment for his PTSD since his December 2004 VA 
examination and that records of this treatment through May 
2007 are associated with the claims file.  The symptoms 
recorded in these treatment reports are similar to those 
noted at the veteran's VA examinations, to include impaired 
memory and concentration, anxiety, restlessness, and poor 
impulse control.  Additionally, March 2005 and June 2005 VA 
treatment records report hallucinations, an August 2006 
record notes homicidal ideation, a December 2006 record notes 
continued hypervigilance, and an April 2007 record indicates 
continued paranoia.  However, overall, the veteran's VA 
treatment records do not reflect that the veteran's 
symptomology has at any time been consistently better or 
worse than reported at the VA examinations. 

With regard to the veteran's employment and educational 
difficulties, the Board observes that he was unemployed as of 
the March 2006 VA examination, and an August 2006 VA 
treatment record indicates that the veteran had a job, but 
that he walked out after two days.  However, a December 2006 
VA treatment record states that the veteran had a new job 
that he enjoyed, and no subsequent record shows that the 
veteran was again unemployed.  Additionally, at the March 
2006 VA examination, the examiner noted that the veteran was 
scheduled to graduate in May 2006.  The Board observes that 
an August 2006 VA treatment record indicates that the veteran 
had planned to pursue graduate school, but had failed to 
follow through with the application process.  

The Board notes that the veteran has been assigned GAF scores 
ranging from 35 to 40 based upon his psychiatric impairment.  
A GAF score of 31-40 contemplates some impairment in reality 
testing or communications (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  See DSM-IV at 44-47.  While a GAF 
score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders, the GAF scores assigned in a case are not 
dispositive of whether overall improvement has been 
established; rather, they must be considered in light of the 
actual symptoms of the veteran's disorder.  See 38 C.F.R. § 
4.126(a).

The Board notes that the veteran has had a diagnosis not only 
of PTSD, but also of severe major depressive disorder.  The 
Board finds that there is an inadequate basis in the record 
upon which to dissociate the veteran's major depression 
symptoms from his PTSD symptoms.  See Mittleider v. West, 11 
Vet. App. 181 (1998) (when it is not possible to separate the 
effects of the service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102 requires that 
reasonable doubt on any issue be resolved in the veteran's 
favor, and that such signs and symptoms be attributed to the 
service-connected condition).  Additionally, the last record 
showing a separate diagnosis of major depressive disorder is 
dated in January 2005, and the veteran's only psychiatric 
diagnoses of record since March 2005 have been chronic PTSD 
and obsessive-compulsive disorder.

Taking such evidence into account, the Board finds that the 
veteran's PTSD is manifested by no more than severe 
symptomology, to include excessive, but restless sleep; lack 
of impulse control; impaired short-term memory and 
concentration; forgetfulness; heightened irritability and 
verbal abuse; isolation; anxiety; nightmares; flashbacks; 
hallucinations; occasional suicidal and homicidal ideation, 
with no plans or intent; and difficulty with school, 
employment, and social relationships.  Accordingly, an 
initial evaluation of 70 percent, but no higher, is warranted 
for the veteran's PTSD.  38 C.F.R. § 4.130, Code 9411 (2007).  
A rating of 100 percent is not supported by the evidence in 
that the veteran does not display total occupational or 
social impairment due to gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
of loss of memory of own name, occupation or the names of 
close relatives. 

Consideration has been given to the veteran's own statements 
regarding the severity of his symptoms.  However, such 
statements alone are not competent evidence since only those 
with specialized knowledge are competent to render an opinion 
concerning the severity of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against an initial rating in excess of 70 
percent.  Consequently, the doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2007).  The Board finds no evidence 
that the veteran's service-connected PTSD presents such an 
unusual or exceptional disability picture at any time so as 
to require consideration of an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
objective medical evidence of record shows that 
manifestations of the veteran's service-connected disability 
does not result in a marked functional impairment in a way or 
to a degree other than that addressed by VA's Rating 
Schedule.  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Entitlement to an initial rating of 70 percent, but no 
higher, for service-connected PTSD is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


